Order

PER CURIAM.
Clinton Ramsey appeals from the trial court’s grant of summary judgment in favor of State Farm Fire and Casualty Company (“Insurer”). Ramsey filed a claim with Insurer when his property was damaged after water overflowed from a sump pump into his basement. The trial court concluded that Ramsey’s policy did not provide coverage for the damage.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).